Hudson Specialty Ins. Co. v Haley & Aldrich, Inc. (2018 NY Slip Op 01707)





Hudson Specialty Ins. Co. v Haley & Aldrich, Inc.


2018 NY Slip Op 01707


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, CARNI, DEJOSEPH, AND WINSLOW, JJ.


41 CA 17-00577

[*1]HUDSON SPECIALTY INSURANCE COMPANY, AND ENDURANCE AMERICAN SPECIALTY INSURANCE COMPANY, AS SUBROGEES OF SPECIALTY TECHNICAL CONSULTANTS, INC., PLAINTIFFS-RESPONDENTS,
vHALEY & ALDRICH, INC., AND COVERIS, INC., DEFENDANTS-APPELLANTS. (APPEAL NO. 1.) 


DONOVAN HATEM LLP, NEW YORK CITY (SCOTT K. WINIKOW OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
BARCLAY DAMON LLP, ROCHESTER (DENNIS R. MCCOY OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered December 23, 2016. The order, among other things, granted plaintiffs' motion for summary judgment on the common-law indemnification causes of action. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy , 140 AD2d 988, 988 [4th Dept 1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts , 63 AD2d 566, 567 [1st Dept 1978]; see also  CPLR 5501 [a] [1]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court